 THE MATHER COMPANYThe Mather Company,Fluorotec DivisionandInter-nationalUnion,United Automobile,Aerospaceand Agricultural Implement Workers of America(UAW). Cases 7-CA-5713 and 7-CA-5881June25, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn July 24, 1967, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended,and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter,the Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief,the General Counsel filed cross-exceptions and a supporting brief, and the ChargingParty filed a brief in opposition to the Respondent'sexceptions.The Respondent also filed an answer tothe General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs,and the entire record in this proceeding, andhereby adopts the findings,'conclusions,andrecommendationsof the TrialExaminer,asmodified herein.The Trial Examiner found that the Respondentviolated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with the Union.While we agree with the Trial Examiner's conclu-sion,we do not adopt his rationale.2As more fully set forth in the Trial Examiner'sDecision,the Union represented a majority of the'We do notagreewith the Trial Examiner that the Respondent violatedSection 8(a)(I) of the Act when John Rutter,Respondent's plant con-troller and personnel man, explained to the employees that the advent ofthe Union would mean that if the Union secured its desired contract strictdepartmental seniority would be established which would prohibit theRespondent from making interdepartmental transfers as it had done in thepast,thus causing layoffs.We view these statements,in the context inwhich they were made,as expressions of what might happen,and thereforefind that they did not constitute threats within the meaning of Section8(a)(1) of the Act253employees in the appropriate unit on July 28, 1966,when the Union requested recognition. Thereafter,by letter dated August 1, 1966, the Respondent in-formed the Union it could not recognize it as col-lective-bargaining representative until its represent-ative status was established by the Board. TheUnion thereupon filed a representation petitionwith the Board. On August 19, 1966, the Respon-dent consented to an election, which was held Sep-tember 9, 1966. However,beginningon August 1,1966,and continuing until the election, theRespondent, as detailed in the Trial Examiner'sDecision,engaged in acts of unlawful interrogation.Timely objections to the election were filed by theUnion and, on December 13, 1966, following an in-vestigation, the Regional Director issued a Reporton Objections, in which he set aside the electionand directed a second election. Whereupon, theRespondent, as detailed in the Trial Examiner'sDecision, engaged in further unlawful conduct byannouncingto the employees that they would begranted certain fringe benefits.An employer may in good faith insist on a Boardelection as proof of the union's majority, but it un-lawfully refuses to bargain if its insistence on suchan election is motivated by a rejection of the collec-tive-bargaining principle or by a desire to gain timewithinwhich to undermine the union.' Thequestion of motive is, of course, one which ofnecessity must be determined in the light of all rele-vant facts in the case.We find that Respondent's refusal to bargain withthe Union was motivated by a desire to create theopportunity to dissipate the Union's majority. Inreaching this conclusion, we rely on the facts thatRespondent prior to the election engaged in unlaw-ful systematic interrogation and after the electionunlawfully granted fringe benefits. This conduct,and particularly the grant of benefits after thedirection of the second election, we find, was notonly designed to induce employees to repudiate theUnion, but insured that it would be impossible tohold a fair election.' Accordingly, we find that theRespondent's refusal to recognize the Union wasmotivated by it desire to gain time in which to un-dermine the U;iion's majority status and that suchconduct is violative of Section 8(a)(5) of the Act.Member Brown,in agreementwith the TnalExaminer,would find thatthese statements constituted threats and were violative of Section 8(a)(1)of the Act.2Member Jenkins agrees with the rationaleof themajority in finding thatthe Respondent has violated Section 8(a)(5) of the Act,but he also wouldadopt the Trial Examiner's rationale.'Joy Silk Mills,Inc.,85 NLRB1263, enfd. 185 F.2d 732 (C A.D.C.),cert denied341 U S. 914'RalphPrinting& Lithographing Co.,158 NLRB 1353, 1354.172 NLRB No. 28 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,The Mather Company,Fluorotec Division,Milan,Michigan,its officers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner'sRecommendedOrder,as modified herein:1.Add the following as paragraph 1(b), thepresent paragraphs 1(b) and 1(c) being reletteredas paragraphs 1(c) and 1(d):"(b) Granting new fringe benefits,or otherbenefits,as inducements to employees to withdrawor withhold their support of the Union namedbelow or any other labor organization;provided,however,that nothing herein shall be construed torequire the Respondent to rescind or discontinuenew fringe benefits,or other benefits,alreadygranted."2.Add the following as the last paragraph in theTrial Examiner'sDecision."IT IS HEREBY FURTHER ORDERED that the petitionfor certification of representatives filed by the Peti-tioner in Case 7-RC-7555 be,and it hereby is,dismissed, and that all prior proceedings heldthereunder be, and they thereby are, vacated."3.Add as the third substantive paragraph in thenotice the following:WE WILL NOT grant new fringe benefits, orother benefits,as inducements to employees towithdraw or withhold their support of theabove or any other labor organization. How-ever,nothing herein prevents, or is intended toprevent,our continuing in effect new fringebenefits, or other benefits, previously given toyou.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner:A charge wasfiled by the International Union,United Automo-bile,Aerospace and Agricultural Implement Work-ers of America(UAW), AFL-CIO, herein theUnion,on September 15, 1966,against The MatherCompany, Fluorotec Division,herein Respondent.An additional charge by the Union was filed againstRespondent on January 20, 1967. The instantproceeding was heard on an order consolidatingcases, amended complaint,issued by the GeneralCounsel of the Board under date of March 14,1967.The hearing was held in Ann Arbor,Michigan,on April 26 and 27, 1967,before TrialExaminerRamey Donovan.Allpartieswererepresented by counsel and participated in thehearing.The complaint alleged that Respondent hadrefused to recognize and to bargain with the Unionas the bargaining representative of Respondent'semployees although the Union represented amajority of the employees in an appropriate unitand although Respondent did not have a good-faithdoubt of the majority status of the Union. It isfurther alleged in the complaint that Respondentrefused to recognize and to bargain with the Unionby engaging in specified conduct to undermine andto dissipate the Union'smajority status.The con-duct referred to as interfering with the rights of em-ployees as guaranteed in Section 7 of the Act andas undermining and dissipating the Union'smajoritystatus was:coercive interrogation by three namedsupervisorsof employees concerning the em-ployees' union membership,activities, and desires;threatening employees by a named supervisor withlayoffs if the Union was successful in its organizingefforts; granting a substantial increase in its con-tribution towards the cost of an existing Blue Cross-Blue Shield hospitalization plan of its employees ata time when a representation proceeding was pend-ing before the Board,including objections to anelection that had been held, and after the Board,through its Regional Director,had issued a Reporton Objections, Order Setting Aside Election, andDirection of Second Election.The complaint al-leges that the aforedescribed conduct of Respon-dent violated Section 8(a)(1) and(5) of the Act.Respondent has filed a general denial to the com-plaint allegations.Upon the entire record and from his observationof the witnesses,the Trial Examiner makes the fol-lowing:FINDINGS OF FACT1. JURISDICTIONThe Mather Company is an Ohio corporationwith its corporate office in that State. TheFluorotec Division is one of several divisions of thecorporation.The Fluorotec Division has an office and plant inMilan,Michigan,and this plant is the only facilityinvolved in this proceeding.Respondent has otherplants in Michigan and in Ohio.The Milan plant isengaged in the processing of Teflon into custom-made products and in the sale and distributionthereof.In a representative year,Respondent,at its Milanplant,manufactured,sold, and distributed productsvalued in excess of $400,000, of which productsvalued in excess of $50,000 were shipped from saidplant directly to points outside Michigan. Respon-dent also purchased and caused to be transportedand delivered,at itsMilan plant,goods and materi-als valued in excess of $50,000 that were trans-ported directly from points outside Michigan.Respondent is an employer engaged in commerce THE MATHERCOMPANYwithin the meaning of Section2(2), (6), and (7) ofthe Act.The Unionisa labor organization within themeaning of Section2(5) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESThe Milan plant opened in 1962 and has been inoperation since that date. The Union commenceditsorganizing campaign about July 1966. In thatmonth, the union representative, Dovelle, gave 40or 50 union authorization cards to employee OtisKanitz, a machine operator employed at the plant.According to Kanitz' uncontroverted testimony,Dovelle "told me to hand them [the cards] out andhave the people sign them if they were interested inorganizing." Around the same period, evidently toexplain the general procedure to the employees, theunion representative stated, at a meeting sponsoredby the Union, that "he would write a letter to theCompany saying they [the Union] had a majority ofthe people that signed cards [and] ... if the Com-pany did not believe it was true that a majority ofthe employees wanted to be represented by theUnion, he would show the cards to the Company sothey could see them and validate the signatures."'The authorization cards that the employeessigned during the union organizing campaign read:255In the opinion of Examiner, there can be no doubtof themeaningof the cards since the wording isboth simple and clear.The following employee witnesses identified thecards that they had individually signed on the datesshown: Riley, July 22; Krupa, July 29; Webber, July22; Goupill, July 22; Cline, July 22; Every, July 23;Trail, July 25; O. Kanitz, July 22; Smith, July 22.Employee Riley testified that on July 22 duringlunch hour, in the ladies' restroom at the plant, em-ployee Margaret Smith handed out union authoriza-tioncards to female employees who were present.Riley received three cards, one of which she filledout and signed,supra.Riley, later on the same day,gave the other two cards to Avery whom Riley re-lieved on her job when it was time for Avery'slunch period. Riley testified, without contraventionand credibly, that she saw Avery sign her card andAvery handed it to Riley on July 22. The extra cardgiven to Avery by Riley was for Wood, who had thesame job as Avery but on a succeeding shift.Although Riley did not see Woodsignher card,Wood herself gave her card to Riley and the cardwas filled out and signed when handed to Riley.Both the cards of Avery and Smith are dated July22 and bear what appear to be genuine signatures.2The Examiner regards the cards of Avery andWood,as wellas the nine employees previouslyreferred to above, as valid union authorizations.Authorization to UAWDate............. ... . . . ...................... authorizeUAW to representme in collectivePrint Namebargaining.................................................................................Address-No.StreetCityPhone No..................................................................... .Class of WorkHourly RateClock No.Dept. No. ShiftEmployed By ....... ................................. ............................CompanyAddress.............oy.ee..............Signature of Empl(over)The reverse side of the card read:This card will be used to secure recognition and collective bargainingfor thepurpose ofnegotiating wages, hours, and working conditions.------------- --------- -- - --------- -- - ----YOU HAVE THE RIGHT UDER FEDERAL LAW TO ORGANIZE AND JOIN A UNION----------------------------------------------------------------------------By joining the UAW-AFL-CIO you have the support of one of the world's largest Unions.'Krupa,a Teflon molder at the plant,gave the foregoing uncontrovertedother writing although it is apparent that the Company must have hadtestimony regarding the union representative's statement at the meeting.documents in its files bearing signatures of its employees'No evidence was offered to contest the genuineness of the signatures or 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Every, in addition to identifying hisown card, dated July 23, above, testified that hegave a card to another employee,Burgess. A fewdays later Burgess handed his completed card toEvery and Every identified the card at the hearing.The Burgess card is dated July 25. Every also gavesome cardsto employee Schwartz for distribution.Subsequently, employee Kuntz handed a filled-outcard to Every. The latter identified the card at thehearing as that which bears the signed name,LuellaK. Kuntz, dated July 2 3. We reiterate, with respectto these two cards, our observation,above,regard-ing thecards of Avery and Wood, and we find theBurgess and Kuntz cards to be valid designations ofthe Union.Employee Otis Kanitz testified that he gave acard to his cousin,employee William Kanitz, tellingthe latter that if he was interested in organizing tofill it out and sign it.Subsequently,William Kanitzreturned his card to Otis Kanitz.OtisKanitztestified that he was sure that no cards returned tohim were blank or unsigned.William Kanitz'signedcard is dated July 28. Otis Kanitz testified to sub-stantially the same effect as above regarding thecards of employees Rathbone (card dated July 22);Waltz (July 23); Canine (July 22); and Thornton(July 22). The cards of William Kanitz, Rathbone,Waltz,Canine,and Thornton are in our opinion,for reasons previously stated,valid union authoriza-tions.Margaret Smith,an employee,testified that onJuly 22 she had a supply of authorization cards. Inthe ladies'restroom at the plant,on the morning ofJuly 22, she told named employees that she "hadthe organization cards and that they could get thematnoon."SmithgavecardstoemployeesMcKeever, Southward, Bevier, Van Loon, andHudson,inter alia,in the restroom on July 22. Eachof the foregoing individuals signed a card andhanded it back to Smith on that occasion. Smithglanced at the signed cards as they were handed toher, placed them in her purse,and looked at themwhen she arrived home that evening.She testifiedthat all these cards had been filled out and signed.Smith identified the cards at the hearing.McKeever's card is dated July 22; Southward, July22; Bevier, July 22; Van Loon, July 22; and Hud-son, July 22.Later,in the afternoon,on July 22, Smith, in therestroom, gave a card to Cathelene Smith. Thelatter subsequently returned the card to MargaretSmith in the restroom and Margaret Smith ob-served that it was filled out and signed.MargaretSmith identified the card at the hearing.It is datedJuly 28.Margaret Smith's testimony is to the sameeffect regarding the card of Margaret Markgraff,which is dated July 26, and the card of ImogenyOyer, dated July 27. For reasons previouslystated,theExaminer finds the cards of McKeever,Southward, Bevier, Van Loon, Hudson, CatheleneSmith,Markgraff,and Oyer to be valid unionauthorizations.In addition to testimony aforedescribed, Mar-garet Smith testified that she kept the cards that shereceived in her purse which was constantly in herpossession.She then gave the cards to Kanitz.Every testified that he promptly gave any signedcards that he received to Kanitz. Kanitz testifiedthat he keptsignedcards that he received in histoolbox at work and then took them home andmailed them to Union Representative Dovelle.In addition to the 26 valid cards that have beendescribed, there is the card of Shirley Yoakum.Margaret Smith testified that she gave a card toYoakum at the time she gave cards to CatheleneSmith, Trail, Oyer, and Markgraff. Yoakum's card,completed, signed, and dated July 26, was returnedto Smith by an unidentified female employee whopurportedly found it in the restroom. The GeneralCounsel stated at the hearing that Yoakum "is una-ble to be here as a witness for personal reasons." AttheGeneralCounsel'srequest,Respondentfurnished Yoakum's termination slip, dated April20, 1967, from the Company's files. The slip bearsYoakum's signature.A comparison of this signaturewith that on the union card dated July 26, 1966,leaves no doubt in the Examiner'smind,albeit hedoes not purport to be an expert in the field ofhandwriting, that the two signatures were writtenby the same person. Notwithstanding this fact, weregard the circumstances of what can reasonably beregarded as the signatory's nondelivery of the cardto the Union, or to its representative, or to anyoneelse for that matter,as casting an ambiguity overthe validity of this card as a designation of theUnion. The matteris arguableboth ways but we donot count Yoakum's card as a valid designation ofthe Union.Another aspect that we have considered beforearriving at a conclusion that the Union had 26 validcards authorizing it to act as the collective-bargain-ing representative of the signatories of the cards isas follows:As previously mentioned, the union representa-tive,Dovelle, stated atameetingthattheprocedure was that he would write to the Companystating that a majority of the employees had signedunion authorization cards.He also said that if theCompany did not believethis assertionhe couldshow the cards to the Company and afford theCompany the opportunity to verify the signatureson the cards.Since it isfairly obvious in anyunion campaignthat there is no certainty, one way or the other, asto whether an employer will recognize a union onthe basis of cards or on any voluntary basis, thepossibility of a Board election is present.There isno reason to regard the word "election"as a legallyunmentionable topic and it was not regarded assuch in the instant case. Dovelle did refer to thetopic of an election in a conversationwithKanitz.Dovelle said that "to hold an election," the Unionshould have more than a majority,about 60 per-cent,of the employees signed up in the Union. THE MATHERCOMPANYHowever,it is clear from Dovelle's speech at themeeting that the primary purpose of the cards wasto have a majority of the employees sign them,designating the Union as their bargaining represen-tative,so that the Union could request and, hope-fully, secure recognition as bargaining agent fromthe employer on the basis of having signed cardsfrom a majority of the employees.Indeed, whenDovelle gave Kanitz the cards for distribution hetold the latter"to hand them out and have the peo-ple sign themif theywere interested in organizing[interested in organizing themselves into a union;interested in having a union represent them as bar-gaining agent]."The cardsthemselves are unmistakably clear andevidence adduced on cross-examination of someemployees by Respondent,in our opinion,does notalter the unambiguous significance and meaning tobe attached to any employee's act of signing such acard.Kanitz testified that when he gaveout the cardsto employees he told them that"if they were in-terested in organizing to fill it out; fill out the cardand sign it and give it back to me."On cross-ex-amination,Kanitz'attention was called to an af-fidavit ofhis in which he said thathe did not knowand did not know"to this day" how cards are..used to secure an election."3He said, in the af-fidavit,that several days after he had passed outcards and, at a time when mostof thesigned cardshad been returned to him,manyemployeesdiscussed the union subject withhim. The affidavitstated,that he,Kanitz,did recall saying,on the sub-ject of an election,that a majority of signed cardswould have to be secured to have an election.4On cross-examination,employeeRileywasasked,"What was the card [the union authorizationcard] for?"She answered,"To authorize for theunion that we wanted representationby the UAW."She was also asked,"What wastold to you?" andanswered,"That we wantedto get a union torepresent us." The witness was asked specificallywhat was said in the ladies'restroom and the3 Kanitz was a rank-and-file employee.There was nothing in histestimony or in his demeanor that impressed the Examiner that he pos-sessed any sophistication in labor law procedure or labor law matters. Hisknowledge in this area was quite apparently of a limited nature.'Respondent's counsel followed this procedure:he secured Kanitz'affir-mation that the latter had signed the affidavit; counsel would then indicatea particular portion of the affidavit to the witness and ask him to read it intothe record;the witness would do so;then the same procedure would be fol-lowed as to another section of the affidavit. Thus,0. How about this one here?A. [reading from the indicated portion of the affidavit] I might havetold Smith and Every,when I gave them the cards, that the cardswould be used for holding an election,but I cannot remember that Idid. I feel that I may have.The topic,statements made by Kanitz to employees, was thereupon aban-doned and counsel went on to another topic.Initially,on cross-examina-tion,Kanitz denied that he told anyone that the cards"were to hold anelection."He then was asked to read portions of his affidavit as describedabove.He was not asked to affirm or deny his testimony or the portions ofthe affidavit which he read into the record at counsel's request and he didneither.On redirect examination by the General Counsel with reference toKanitz'statements on cross-examination wherein he read from his affidavit257answer was that Margaret Smith said,"They weretrying to get a union to represent us."5 EmployeeGoupill testified that Smith said at the time that shedid not have to sign the card but that the Unionwould represent the employees if it won an elec-tion.Respondent,in its brief,refers to the testimonyof Goupill,above, and the testimony of Every. Thelatter testified that Kanitz gave him a card in theplant which he took home and read.Every thenfilled out and signed the card at home and returnedit to Kanitz. The card was signed on July 28. InSeptember,Every was made a foreman.Also in thatmonth,when he was a foreman,Every stated in anaffidavit that Kanitz had told him that"if we signedthe card it would give the union a better idea ofwho was interested in getting a union at the plant."According to Every, Kanitz also stated that "ifenough people signed cards,"they could vote onthe Union in an election.ItisRespondent'scontention that there wasmisrepresentation by the Union and employee or-ganizers and that the employees were told"that thepurpose of signing the cards was to get an elec-tion."The Examiner has set forth the evidence as tostatements made by Dovelle,Kanitz,and Smith. Wewill not repeat this evidence other than to refer toDovelle's statement at a union meeting and theevidence of Kanitz,Smith,Riley,Goupill, andEvery.It is our opinion that the basic themethroughout the organizing and to the employeeswas that if you wanted to organize and to have aunion represent you at the plant,you signed a card.Conversely,those who did not want to organize, didnot sign cards.6While Dovelle stated that recognition would besought from the Company on the basis of a majorityof signed cards(and the Union did make such arequest to the Respondent on July 28, shortly aftersecuring signed cards from a majority),the possi-bility or the need of resorting to an election was un-doubtedly present.There are few organizing situa-,regarding statements about an election,the witness was asked, "Were thesequestions asked of you[by employees] before yougave the card to an em-ployee,or at the time you gave the card to the employee,or were theyasked after the cards had been signed.A. Theywere asked after the cardswere signed."On recross examination-0. Can you swearthat you only talked about these cards being usedto obtain an election after most of them were signed?A. Yes,I can swear to that.Kanitz said that he might have talked to his cousin,William Kanitz, aboutan election beforehand but on further redirect examination he stated thatat the time he gave the card to William Kanitz he told him that"if he wasinterested in organizing to fill it out and sign it." Still on recross examina-tion, Kanitz affirmed that statement in his affidavit to the effect that, in thenext few days after he had distributed cards,many employees spoke withhim and he told some of them that to have an election a majority of signedcards was necessary.' The reference to the restroom was a referenceto activityin that roomon July 22 when Smith gave cards to about eight female employees,includ-ing Riley and Goupill,both of whom,among others, signed cards at thattime and returned them to Smith.s Of 40 employeesin the unit, apparentlymany did not sign cards sinceonly 2 6signed cards were introduced in evidence354-126 O-LT - 73 -pt. 1 - 18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDtions where the election route can be ignored. Anelection was mentioned by various people as wehave described previously. Cards are used in suchconnection. But in our view of the evidence, par-ticularly because of the clear, simple language ofthe cards themselves, the employees understoodthatsigninga card was a designation of the Unionto represent the signers for collective-bargainingpurposes. The mention of an election was not amisrepresentation and no one was told that signinga card signified only a desire for an election. Ac-cordingly, we find that, as of July 28, 1966, theUnion had valid designations from 26 employees inan appropriate unit of 40 and that the 26 cardsdesignated the Union as the collective-bargainingagent of a majority of the employees in the unit.By letter of July 28, 1966, the Union wrote to theRespondent, stating that a majority of the em-ployees in the appropriate unit had designated theUnion as the exclusive bargaining representative.The Union requested a meeting for collective bar-gainingand also offered to prove its majority byhaving the signed cards verified by a mutuallyselected third party. The Respondent replied byletter of August 1, 1966, stating:We acknowledge receipt of your letter datedJuly 2 8, 1966. We cannot recognize you asbargaining representative until your represent-ative status is established by the NationalLaborRelations Board.'It is apparent from Respondent's letter of August1, set forth in full above, that Respondent refusedrecognition to the Union on the sole ground thatthe Union had not been certified by the Board pur-suant to an election,or, stated otherwise, theRespondent refused recognition until the Unionhad itself certified by the Board in an election.The Act, of course, could have provided that anemployer is under no legal obligation to recognizeand to bargain with a union as collective-bargainingagent unless the Union has first been certified in aBoard election.The lawas presently written and in-terpreted,however,imposes no such requirement.The representative"designated or selected for thepurposes of collective bargaining by a majority ofthe employees in a unit appropriate for such pur-poses,shall be the exclusive representative of all'By letter of August 1, 1966, the Union stated to Respondent the namesof 10 employees whom the employees in the unit had selected as an Or-ganizing Committee Again,by letter of August 3, the Union informed theRespondent of the names of 16 additional employees who were acting asorganizers for the Union.Two more names were added in a letter of August9Sec. 9(a) and Sec8(a)(5) of the Act"N L R B. v. Trimfit of California,Inc, 211 F 2d 206, 20910 SeealsoJoy Silk Mills,Inc , 85 NLRB 1263, 1264,enfd asmodified185 F 2d 732, 741 (C A D C),N L R B v Southeastern Rubber Mfg. Co ,Inc, 213 F 2d I I (C A. 5),United Mine Workers of America vArkansasOak Flooring Co,351 U S 62, 74-75,N.L.R.B v Elliott-Williams Co,345F2d460(CA.7)11Thelimited natureof thequalification is borneout bythe statement ofthe employees in such unit for the purposes of col-lective bargaining,"and it is aviolation of the Act"to refuse to bargain collectively with the represent-atives" so designated or selected.'The terms of the Act,beingas described above,could have been interpreted as follows: When aunion claimsto represent a majority of the em-ployeesin anappropriateunitand requests recogni-tionand bargainingfrom an employer, the latterrefuses recognition and bargainingat his peril, if, infact, the Union does represent a majority by reasonof its "designationor selection" for bargaining by amajority of the employees in the unit.The Board and the courts, however, havequalified the interpretation of Section 9(a) andSection 8(a)(5) inone respect. In the light of thestatutorylanguage itselfin these two sections of theAct, as explained hereinabove, it is evident thatneither the Board nor the courts were at liberty todepart very far from theplain languageof the Act.They have, over the years, imposed one qualifica-tion, to wit, that, if an employer has a good-faithdoubtas tothe union's majority, he may refuse torecognize the union untilits claim iscertified by theBoardinanelection.As well expressed by theCourt of Appeals, Ninth Circuit,' in language par-ticularly pertinent to Respondent's refusal of recog-nition on August 1 in theinstant case:Respondent contends that it had no duty tobargain until the union had established itsmajority status in a Board election. There is noabsolute right vestedin anemployer to de-mandan election.... If an employer in goodfaithdoubts the union's majority, he may,without violating the Act, refuse to recognizethe unionuntil its claimisestablished by aBoard election. A doubt professed by an em-ployer as to the union's majority claim must begenuine.Otherwise the employer has a duty tobargain and may not insist upon an election. 10We again reiterate that the statutory obligation ofSection 9(a) and Section 8(a)(5) permits butlimited qualification and that qualification has beenrestricted to the situation where the employer has agood-faith doubt of theunion'smajority and refusesrecognitionfor that reason.[' We view the Board'sthe SixthCircuit Court of Appeals to the effectthat"good faith is notavailable as a defense to a chargeof refusalto bargain where the refusal isbasedon an erroneousview of the law"(Old King Cole,Inc. v.N.L.R B.,260 F 2d 530, 532 ), and an employer's good faith but erroneous belief thatthe unit requestedby a union is inappropriate(United Aircraft Corporationv,N L.R.B.,333 F 2d 819, 833 (C A. 2), cert.denied380 U S 910;Florence Printing Co v N L.R.B.,333 F 2d 289 (C A 4)), or that theunion representatives were under a legaldisabilitythat prevented themfrom binding the union(N L.R.B. v. Burnett ConstructionCo , 350 F.2d 57(C.A 10)), or thatits employees were independentcontractors(N L R B.vKeystone Floors, Inc , dlbla Keystone Universal Carpet Co,306 F 2d 560,564 (C.A. 3)), doesnot constitutea validdefense to a refusal-to-bargaincomplaint, where the record otherwise establishes that the union is theduly designated representative of the employer's employees. THE MATHERCOMPANY259decision in theSerpacase 12 as a clarification of theburden of proof,to wit,that it is the General Coun-sel that has the burden of proving that theemployerdid not act in good faith or acted in bad faith. 3If language is to receive the normal and obviousconstruction,Respondent refused to recognize andto bargain with the Union on August 1 because theUnion had not been certified by the Board. Forreasons previously stated,including citation of theAct and pertinent decisions,there would appear tobe a violation of Section 8(a)(5) of theAct on Au-gust 1 since the Union represented a majority in theappropriate unit as of that date.However,perhapsifwe explore,in the light of the evidence, whyRespondent took the foregoing position, we mayperceive something that would render the statedrefusal to recognize less untenable as a legaldefense.The General Counsel and the Union assert thatRespondent refused recognition to the Union inorder to gain time to undermine the Union and todefeat it in an election that the Respondent wasrequiringasaprerequisiteforrecognition.Prescinding from these allegations,we shall,ar-guendo,construe the evidence of Respondent's con-duct,subsequent to its August 1 refusal to recog-nize the Union,in the light most favorable toRespondent.Admittedly,after refusing recognition to theUnion,Rutter,Respondent's controller and person-nel man,and Wachle,the general manager of theplant,made plans to talk to all the employees in-dividually about the subject of having a union in theplant.14The plan was put into operation but, aftercalling in a number of employees to their officesand talking to them about the Union,further inter-views were discontinued on the advice of counsel.However,the least that can be said about the planand the interviews that did take place was that aneffort was made to persuade employees that theyshould not have union representation at that time.That was the purpose and intent of the plan and itsactivation.''It scarcely comports with a good-faithdoubt of majority,a defense raised belatedly at thehearing.The effortwas made to persuade em-ployees, including those who had signed cards, toabandon the Union so that,presumably, in a sub-sequent election,that the Respondent had, in ef-fect,demanded as condition for recognition, theUnion would be defeated.1eEven on our foregoing assumption,arguendo,that Respondent simply engaged in legitimate per-suasion, this conduct does not obviate the refusal tobargain of August 1. The law does not provide thatan employer may refuse recognition to a majorityunion and demand an election and certification sothat the employer may have time to campaign, evenby legitimate persuasion,against the union amongits employees. Yet this, in the light most favorableto Respondent, is what the evidence shows to bethe fact in the instant case. If Respondent wentbeyond legitimate persuasion and engaged in illegalinterrogation and threats in the period after August1,itsposition is even less defensible. But forpresent purposes we have sought to demonstratethe legal untenability of Respondent's position evenwith respect to its own contention that it engaged inno more than peaceful persuasion among em-ployees with respect to not having union represen-tation.Itwas at the instant hearing that Respondentstated that it had a good-faith doubt of the Union'smajority when the Union requested recognition. Nosuch assertion had been made to the Union at thetime Respondent refused recognition on August 1,1966, and the refusal of recognition at the time wasnot premised on good-faith doubt.17We shall, however, proceed on the assumptionthat the General Counsel has the burden of proof todemonstrate in the record that Respondent did nothave a good-faith doubt of the Union's majority onAugust 1 and that, in refusing recognition, Respon-dent acted in bad faith.As indicated, Respondent raised its good-faithdoubt-of-majority defense at the hearing. Thus, thefollowing was adduced by Respondent's counsel inquestioning his witness Rutter,the plant controllerand personnel man:Q. Did you have a good-faith doubt as totheir [theUnion's]majority status at thattime? [August 1, 1966]1 [objections by theGeneral Counsel and the Union to the questionwere overruled]THE WITNESS: Yes,I did.Q. Why?A. Number one, this [the July 28 letter ofthe Union claiming to represent a majority andrequesting recognition]is the first that I reallyknew of any union activity,and I wassomewhat surprised. I didn'tknow a smallplant like ours-first of all, I didn't think theunion would even be interested.Secondly, I'YJohn P. Serpa,Inc., 155 NLRB 99A refusal to recognize and to bargain with a union designated orselected by a majority is, as we read the Act, a violation of Secs 8(a)(5)and 9(a) of the Act except in the well-established and long-accepted situa-tion where there is a good-faith doubt as to the union's majority by the em-ployer.14 Straits, the productionmanager, also interviewed employees in his of-fice on the union subject.1'The General Counsel and the Union contend that there was illegal in-terrogation and threats but we areassuming, arguendo, only legitimate per-suasion, which is Respondent's contention.The most common approach to individual employees was not,whethertheyhad in fact designated the Union as bargaining representative-thiswas apparently known and assumed-but, "why do youwant a union."" CfPolishNationalAlliance v. N L.R.B,136 F.2d 175, 181 (C.A. 7),affd. 32 2 U S.643, where the Court observed, "it seems an employer is inan unfortunate position in attempting to justify before the Board its refusalto bargain for a reason that apparently did not occur to it prior to the timeof the hearing."InBernardS Happach v. N.L.R.B.,353 F.2d 629 (C.A. 7),the court held that an alleged good-faith doubt,not expressed at the time ofthe refusal to bargain,was not available to an employer as a defense to an8(a)(5) complaint(fn. 7 of theDecision). 260DECISIONSOF NATIONALLABOR RELATIONS BOARDfelt our people were fairly well happy, and aswe were progressing we were doing what wecould for our people.The foregoing,which is the sole evidence ad-duced to support the contention that, on August 1,when Respondent refused to recognize the Union,it had a good-faith doubt of the Union's majority, isunconvincing.While it may be the fact thatRespondent in good faith was surprised that theUnion had engaged in organizing Respondent's em-ployees and was claiming that it represented amajority; that Respondent "felt our people werefairly well happy"; and that Respondent felt that ithad been doing what it could for its employees,these factors, individually or collectively, do notestablishRespondent'scontention that it had agood-faith doubt of the Union's majority. It is ouropinion that Respondent,on August 1, in rejectingthe Union'sbargaining request for the foregoingreasons or because it believed that it could refuserecognitionuntil the Union had been certified, vio-lated Section 8(a)(5) and(1) of the Act.Subsequent to its refusal to recognizethe Union,above, Respondent received two additional lettersfrom the Union. The first reiterated the claim ofmajority and then enumerated the names of 10 em-ployees who had beenselected asthe union "Or-ganizing Committee."At the hearing,Respondent'scounsel asked Rutter whether he had received theforegoing letter. The answer was affirmative. Thewitness was then asked whether at that time he hada good-faith doubt of the Union's majority.A. Sure. There were only ten people, and wehad-I think it is in the record-forty orsomething like this that were eligible in theunit.The Examiner is unable to understand how the factthat there were only 10 employees on the Organiz-ing Committee would give rise to a doubt of majori-ty in the unit. The letter made it clear that: (1) amajority of employees in the unit had designatedthe Union as bargaining representative; (2) that 10named employees were on the Organizing Commit-tee; (3) (being the evident purpose of naming themembers of the Committee) to wit, "The afore-mentioned persons and others...are protected bySection(7) of the LaborManagement RelationsAct.[against interference or discriminationbecause of their union activities]."The next letter from the Union to Respondent,dated August 3,repeated the preceding letter'scontents, including the 10 employees on the Or-ganizing Committee,plus the namesof 16 otheremployees described as "in-plant organizers."After receipt of the August 3 letter, Ruttertestified that he went to employee Rathbone in theplant and spoke to him because Rathbone had beenlisted in the August 3 letter as an"in-plant or-ganizer."Rutter said to Rathbone,"Roy, I hap-pened to notice your name on this list and I wasrather shocked you would be in this group."Rutterstates that Rathbone "indicated to me"that he hadsigned a card because he wanted to get along withhis fellow workers and not antagonize them. It isapparent that Rutter opened the conversation bymanifesting his shock and evident disapproval ofRathbone's association with the Union.Either inresponse to such an approach or because Rathbonewas expressing his own feelings,the latterresponded as described. It is a fact that certain peo-ple buy a new car, a color television, or go onstrike, or vote for a particular political candidate orparty, not solely because of some objective per-sonal analysis of their own needs or belief butbecause they are in some degree affected by whattheir relatives,friends,coworkers,business as-sociates, customers, and so forth do and say. Thedesire to go along with peer groups is not unusualand is a factor in human motivation. Such factorsare also present in elections,political or otherwise.There is no evidence that Rathbone did not read hiscard beforesigningor that he did not understand itor that he was threatened or coerced. He signed hiscard on July 22, the first day of cardsigning in theunion campaign, when it would seem that any pres-sure to conform would have minimal impact. His al-leged indications of motive were disclosed to Rutteronly after the latter had sought him out and hadfirst stated his, Rutter's, surprise and shock thatRathbone had associated himself with the Union. Inany event, an employee's subjective thinking, in sig-ning an authorization card clear on its face, is notdeterminative.Another employee named in the Union's August3 letteras an"in-plant organizer"wasWilliamKanitz.Some time after August 3, Rutter ap-proached this employee and spoke to him as he hadspoken to Rathbone, namely, expressed shock thatKanitz was associated with the Union. Rutter statesthat the employee told him that he believed, whenhe signed the card, that it would lead to an electionand people could vote for the Union if they wantedit.Based on these conversationswithRathbone andKanitz,Rutter statesthat he hada good-faith doubtof the Union'smajority.We regard the circum-stances,aforedescribed,as not affecting the factthat these two employees had voluntarily signedunion authorizations,clear on their face,regardlessof what thetwo employees,in response to Rutter'stendentious statements to them, stated their subjec-tive beliefs or feelings to be.They did not deny hav-ing signed cards.Moreover,it is clear that whateverprofesseddoubtRutter had as a result of these con-versations, it did not arise untilafter August 3. Thiswas, of course,after Respondent,on August 1, hadrefused to recognizethe Union.Respondent having refused to recognize theUnion,as described hereinabove,the parties, onAugust 19,1966, entered into an agreement for theRegional Directorof theBoard to conduct an elec-tion on September9, 1966.In the interim,from its refusal to recognize theUnion onAugust 1 and the date of the scheduled THE MATHERCOMPANYelection,September 9, Respondent engaged in thefollowing activities:Production Manager Straits,who had hired em-ployee Webber onJuly 16,1966, summoned her tohis office about July 20. He told her that she was toreceive a merit wage increase.18Straits then askedher if she had any"gripes."She said,no, andStraits then said,"Well, why do you want a union,then?"Webber said it was because she wantedmoremoney.Straitsthereupon discussed thematter of wages withher.A few days later,Foreman Watkins asked Webber,"What gripes orcomplaints do you have about the plant? ... whyare you wearing the [union]button,because youwant to,or just to go along with the girls?" Webberreplied that it was because she wanted to.Watkinssaid that later on there would be more raises foreverybody and conditions would be better at theplant.Itisevident that Straitshad no doubt thatWebber wanted the Union in the plant(". . . whydo you wanta union,then?").Webbersigned acard onJuly 22,and was named as an in-plant or-ganizer in the Union'sAugust 3 letter to Respon-dent.The incident has a bearing on Respondent'spriorrefusaltorecognize theUnion since,thereafter,it can at least be said,as we have previ-ously observed,that Respondent started question-ing union adherents as to why they wanted theUnion,being apparently aware that such employeesdid in fact want the Union.In the middle or latter part of August,employeeRiley was told by her foreman that she was wantedinRutter'soffice.When she arrived,Rutter said,"we know why we both are here." He then told herthat the Company "wasn't ready for a union asyet." The incident indicates an employer campaignto undermine the Union.Rutter was aware at thetime that Riley was on the Union's Committee andthe evident and only purpose of his remarks was aswe have stated above.Around the same period in August,ForemanWatkins asked employee Goupill why she wanted aunion and what her complaints were.19He told herof another plant where the people had secured aunionand afterwards they worked just as hard andwere paid the same as prior to the union.About August 12, employee Cline was sent toRutter's office when her foreman told her that thelatter wanted to see her.Rutter asked her why shewanted a union and said that the Company was tooyoung to have a union and could notafford aunion.He said that sometime in the future a unionmight be all right.On September 8, the day beforethe election,Foreman Watkins spoke to Cline whowas wearinga "vote UAW"button.Watkins said,"What is a nice girl like you wearing a dirty button" The General Counsel expressly stated that this and other wage in-crease matters are not alleged to be illegal in this case.11Goupill had been listedas an "in-plant organizer" in the August 3letter to Respondent.261like that for? . . . You just wait. This company is sogreat if this union doesn't get in Monday morningyou will get a raise, you will all get a raise. 1120 Werepeat our observation, that Respondent embarkedon a campaign against the Union after havingrefused recognition of the Union until an electionwas held and the Union was certified.Employee Krupa, in the same period, was told byhis foreman that he was wanted in Rutter's office.Rutter asked why he wanted a union.21 Rutter saidthat he felt that the Company did not need a unionas yet and thata unionwould not be helpfulalthough eventually a union might be all right.Rutter then took Krupa into the adjoining office ofthe plant'sgeneral manager.The latterdiscussedwith Krupa the subject of a raise which Krupa hadindicated was due him.About 2 weeks before the election, employeeEverywas called to Straits' office about a raise.Every's foreman and Straits were in the office.Straits asked Every if he could think of any reasonwhy the employees wanted a union. This incidentadds emphasis to the fact that Respondent ap-parentlywas convinced that the employees didwant a union albeit Respondent had refused torecognize the Union.Rutter testified that on various occasions in Au-gust, he did speak to employees in his office on anindividual basis. Among the employees thus spokentowere Cline, Krupa, Riley, and Althoff. Hetestified that the question of union organization inthe plant was so important that he felt it necessaryto speak to the employees.In speaking to the em-ployees, Rutter testified, that "my main point wasthat we would lose the needed flexibility that wehad in a small plant such as ours" if the Unioncame in. Rutter states that he explained to the em-ployees in the interviews that, currently, in theplant without a union, the Company did not lay offemployees if there was a shortage of work in a de-partment;insteadof a layoffin the foregoing situa-tion, the Company would transfer employees toanother department; but, if a union came in, Ruttertold the employees, it was his experience that theUnion would seek or have contractual departmen-tal seniority and "we [the Company] could nottransfer people, then we could have no otherchoice than to lay them off." Rutterstates, "Iasked them [the employees] to carefully considerthis."Rutter and Straits did not deny the testimony ofthe employees, described previously.Watkins didnot testify.We credit the testimony of the em-ployees and we credit Rutter in that we find that healso said to the employees what has been describedabove as his testimony.We believe that Rutter's testimony establishes"The General Counsel reiterated that the matter of raises was not partof the allegations against Respondent." Krupa was on the Organizing Committee and was named as such in theunion letters to Respondent dated August 1 and 3 262DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he told the employees, in substance, thatwithout a union there were and would be no layoffswhen work was slack in a department, but that theadvent of a union would mean, if the Union securedthe contract it desired, that there would be strictdepartmental seniority,which, in turn, wouldprevent the Company from making interdepartmen-tal transfers and would require layoffs instead. Thefact of layoffs in slack periods, as contrasted withthe existing situation,was stated as a substantiallydefinite prospect, if the Union came in. Obviously,Respondent, being the employer, would have to ac-tively participate in the decision and the act of lay-ing off employees instead of transferring them toother departments in slack periods.As presented byRutter,Respondent would do all the foregoing if aunion came in.Stated with such definiteness andwith virtually imperceptible or no qualification, aneconomic detriment was thus presented by Respon-dent to its employees if they adhered to the Unionand brought it into the plant as their bargainingagent 22We consider the foregoing presentation tothe employees to be a violation of Section 8(a)(1)of the Act.As tothe various incidents,previously described,of employees being individually ordered to manage-ment's office and there being asked why theywanted a union, we regard Respondent's conduct asfollows:Respondent was not engaged in a simpleinquiry to determine whether the Union didrepresent its employees and whether Respondentshould therefore recognize the Union.Respondenthad already refused to recognize that the Unionrepresented a majority of its employees.Further,Respondent knew that the peopleit called to its of-fice were union adherents since its questions werenot whether the individuals had joined the Union,but whythey had done so. In the circumstances, aquestion from management to an individual em-ployee as to why he or she wanted the Union is agood deal more than a academic search for infor-mation;and it certainly is not the expression ofopinion under Section 8(c)of the Act. Sincemanagement has stated its opposition to having aunion at the time,the question,why do you want aunion,immediately places the employee on thedefensive and called upon to explain or justify tomanagement his or her union adherence.If Section7 or Section 8(a)(1) of the Act,in providing thatemployees may or may not join unions or engage inunion activities without "interference"from theisRutter testified that "there had been no layoffs whatsoever" in theplant since he had been there,since August 1965.Assuming,arguendo,thatRutter could so confidently predict what terms the Union would ask for inthis plant or what terms it would secure in a contract to which the Com-pany would have to agree,departmental seniority would not result inlayoffs in a plant such as this with "no layoffs whatsoever " The latter situa-tion indicates no overall lack of work.Departmental seniority comes intoplay when there is a lack of work in one department,X, and a vacancy inanother department,Y. A has worked for the Company 5 years in depart-ment X but there is now a lack of work for him in X and he is the juniorman in X.However,B had worked 4 years in Y and had previously beenemployer, mean what they say, we believe thatRespondent was interfering with the free exerciseof these rights. The signing of a union card or join-ing a union ispeculiarly a matter for the employeeand it includes a reasonable degreeof privacy. TheAct, in our view, does not contemplate that the em-ployee be called upon by the employer to justifysuch action to the employer. Regardless of how anindividual employee may answer such question,either forthrightly or by hedging (e.g., I only signeda card because I wanted to be a good fellow as faras my fellow workers were concerned), no one cansay that the natural inhibiting tendency of suchquestions will not have their eventual intended ef-fect of undercutting union adherence. We are ofthe opinion that such conduct is violative of Section8(a)(1) of the Act. Under the circumstances, wealso believe that such statements, as why is a nicegirl like you wearing that dirty (union) button,merits the same comments and conclusion. An em-ployeemay wear a union button without beingplaced on the defensive for doing so or be calledupon for justification. Such remarks are not simpleinquiries or searches for legitimate information;they are virtual indictments calling on the employeeto justify impliedly delinquent conduct, whereas, infact, the employee, having exercised a statutoryright, should be protected from such interferencewith the right.The election was held on September 9, 1966, andthe vote was 15 for the Union; 22 against; and 1challenged ballot. The Union filed objections to theelection on September 15. After investigation, theRegional Director of the Board, on December 13,1966, issued Report on Objections, Order SettingAside Election, and Direction of Second Election.As stated by Respondent's counsel in oral argu-ment at the close of the hearing,when Respondentwas advised, around December 14, 1966, that theobjections to the election had been upheld and thata second election would be held, "The decision wasmade as of that time" by Respondent to announceto the hourly paid employees (who were the em-ployeesin the unit) that, as of January 1, 1967, itwould put into effect, at its expense, new benefits,consisting of life insurance,accidental death anddismemberment insurance, accident and sicknessinsurance;and would increase the Company's con-tribution to Blue Cross-Blue Shield from 25 percentto50 percent.23About December 15, 1966,Respondent distributed letters to its employees an-laid off for lack of work Because of his departmental seniority in Y, Bwould have preference over A for the vacancy in Y, despite A's overallgreater seniorityBut, if there was no B in the picture,and there was avacancy in Y, A, assuming the necessary ability, would normally be trans-ferred to Y, even if there was departmental seniority.Why would the Unionrequire the employer to hire a new man from the street for the vacancy in Yand require the layoff of A"u In addition to the pending second election as directed by the RegionalDirector on December 13, the General Counsel had issued an original com-plaint against Respondent on December 8, 1966, alleging illegal interroga-tion of employees in July, August,and September 1966 THE MATHERCOMPANY263pouncing the foregoing.The program was put intoeffect on January1, 1967.In explanation and in justification of its action inannouncing and putting into effect substantial newand increased employee benefits while a secondelection was pending,Respondent introduced cer-tain evidence.Southworth, a supervisor in February 1966 andat the time of hearing,testified that in early 1966he was the spokesman for employees with manage-ment.In thisrole, in February 1966, he told Rutterthat"we needed fringe benefits"and Rutter toldhim "they" weretaking itup with the home officeof the Company and would see "what they could dofor us at the time." Southward states that, at thetime,he reported the foregoing to "some"unidentified employees.Zammit,then secretary-treasurer of Respondentcorporation, testified that in February 1966, he andRutter discussed the need of fringe benefits at theplant and felt that they should be given because ofthe tight labor market and also that improvementsshould match the Company's progress.Rutter statesthat in March or April he told Southworth thatfringe benefits were under consideration.On April6, 1966, Zammit wrote a memorandum to Mather,the corporation'spresident,recommending fringebenefits for the plant.Zammit gave various reasons,including the tight labor market, and stated, "Whilethe situationmay not be extremely serious, weshould be sensitive to manifestations of dissatisfac-tion and talk of 'unionism."'This precautionaryconcern about unionism, of course, occurred at atime when the Union or any union was not in thepicture. Presumably, if a union was on the scene, asin July 1966 and thereafter, the foregoing thinkingand motivation would have even more pertinencyon the issue of motivation for action taken at thetime a union was present.The recommendation of fringe benefits for theplantwas rejected by the corporation in April1966. Zammit testified that the plant was losingmoney at the time and the general manager of theplant,Wachle, had opposedinstitutingfringebenefits on that ground. The corporation, accord-ing to Zammit,decided to go along with Wachle'sposition,and wait"until the financial situationlooked a little bit better."Neither Zammit nor Rutter had talked to any em-ployees about fringe benefits and Southworth'stestimony, above, that, in early 1966, he talked tosome unidentified employees on the subject is theonly evidence offered by Respondent that the em-ployees were expecting the Company to inauguratefringe benefits. Although there is no evidence thatSouthworth, the alleged conduit for information toemployees, knew anything about the situation otherthan as described above, if Southworth was awareof the situation, he would know that in April 1966the recommendation for such benefits had been re-jected.There is no evidence that the financial position ofthe plant was better in December than it was inApril although poor financial position was the, orone of the,reasons for deciding not to place fringebenefits in effect in April 1966, above. Respon-dent's evidence, testimony of Rutter and Zammit,indicates that the labor market was tight in Februa-ry,March, and April 1966 when Zammit wrote hismemorandum, and evidently throughout 1966,which would certainly include May and June, priorto the advent of the Union. There is no showingthat, in December 1966, or in the latter part of theyear 1966, the labor market was any tighter than itwas from January to June.24Respondent, in further explanation of the tightlabor market and the difficulty of securing skilledmale help absent fringe benefits, states that, onJanuary 1, 1966, it had 25 men and 14 women em-ployees and at the end of January 1967,25 it had 24men and 26 women. This statistic does show ahigher ratio of women to men but does not showthat the trend or the ratio was greater in December1966 than it was in the earlier or middle months ofthe year; nor does it show that the newlyinaugu-rated fringe benefits reversed the trend or hadanything to do with it. It does show a work forceexpanded from 39 to 50 with one less male em-ployee.26However, we are prepared to conclude that therewas atight labor market and that Respondent be-lieved that fringe benefits would aid it in therecruitment and retention of employees. But it isequally true that, as early as April 1966, Respon-dent regarded the installation of fringe benefits as aprecaution against possible unionism among its em-ployees. In April 1966, the corporation rejected arecommendation that fringe benefits be installed.The plant manager, Wachle, had also opposed in-stituting such benefits. In August 1966, anothermanagement representative, Beers, was placed overWachle at the plant and, in November 1966,Wachle left the plant entirely.Zammit, in his testimony, sought to convey theimpression that the corporation had rejected fringebenefits in April 1966 out of deference to Wachle_'Generally speaking,as a matterof official notice, by at least the latterpart of 1966,economists and businessmen expressedthe belief that therewas something in the nature of a sideward adjustment in theeconomy and1967 wasnot contemplated to be a banneryear.More specifically, weagain note the absence of evidence that,inDecember1966, Respondentwas in a better financial positionthan in April 1966 when it rejected thefringe benefit proposal=s The transcript is apparently in errorsince it reads, "At the end ofJanuaryI st, 1967, we had twenty-four men.."16 In many plants, the complement of semiskilled employees can be ex-panded without comparable expansion or any expansion of a nucleus ofskilled workers Skilled machinists or diecasters,who are usually male, canproduce basic tools, parts, and dies, and set up machines with which ex-panding numbers of semiskilled employees can produce increased numbersof products,or assemble them and so forth,plus an expanding need formore semiskilled packaging and shipping employees 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho opposed such benefits, and that when thelatter left, the corporation instituted the fringebenefitsas it had wishedto all along.Thisexplana-tion is less than convincingfor severalreasons. If,as Respondent'switnesses testified, the plant, fromat least February 1966, washavingsuch a difficulttime in obtaining and retainingemployeesin a tightlabormarket,and if this situationwas a majorreason whyZammit, in April 1966, recommendedfringebenefits,itishighlyunlikely that topmanagement,at the corporate level, would havefailed to institutefringe benefitsat one of its plantssimply because the plant manager,Wachle, did notlike the idea.The fact was,as Zammittestified, thattheMilan plant was losingmoney,operating at aloss, inApril 1966, and it was for thisreason, asZammit also testified,thatWachle opposed thefringe benefit idea.The corporationthen rejectedthe recommendation of fringe benefitsand, in ourview of theevidence,did so because of the finan-cial situation,with deferencetoWachle on aprotocol basis being a minor or coincidingfactor.In short,the plant was losingmoney; Wachle "wasresponsible for it [the plant] as a profit center," asZammit testified;Wachle opposedthefringebenefits;the corporationrejectedthe recommenda-tion for fringe benefits and, according to Zammit,"itwas postponed until the financial situationlooked a little bit better."But, in addition to thefinancial situationinApril,the evidence indicatesanother reasonwhy therecommendation for fringebenefitsmay not havebeen successfulin April. Oneof the bases for Zammit's recommendation was thatthe institutionof suchbenefitswould allay ordeflect union organizationof theemployees. How-ever,inApril,there was no union seeking to or-ganize the employees so the cogencyor immediacyof this reason was not compelling,particularlywhen at the time there was also the aforementionedpoor financial situation.This bringsus to the question of the timing of theannouncement of the institution of new fringebenefits on December15, 1966,when a secondelection was pending.The GeneralCounsel assertsthat the matter was timedto affectthe vote of em-ployees inthe secondelection.Zammit was asked,at the hearing,"why was it [the fringebenefit pro-gram]instituted at that time[December 15-Janu-ary I]?"He gave three reasons. (1) "There was aneed for theprogram becauseof the tight laborsituationand the difficultyin securing and retainingemployees"; (2) "we had toldthesepeople [theemployees]months ago that this was under con-sideration,and I thought we owed it to them to putthe thing in"; and(3) "we were alsoconsideringputting in some benefits at some ofthe other divi-sions,and thislooked likethe appropriate time todo it."The foregoingreasons, in ouropinion, do notadequatelyexplain the timingof December 15,1966.As toreason(1), there was a tight laborsituationfrom February 1966 and atalltimesthereafter into 1967, and the difficulty of securingpersonnel existed throughout the entire period. Theonly evidence in support of reason(2) is that inearly 1966, February or March, Southworth toldsome unidentified employees that considerationwas being given to instituting fringe benefits. Noemployee testified that he or she had heard or knewof fringe benefits being considered at any time orexpected fringe benefits from the Company. As toreason(3), Zammit's statement,above,is about allwe have on this aspect.The recorddoes show thatother divisions of Respondent had the instant unionas bargaining representative and these divisions didhave fringe benefits.IfRespondent was "con-sidering"new or additional benefits at such plants,the statement, "and this looked like the appropriatetime to do it," scarcely explains the timing of theinitial institution of fringe benefits at theMilanplant. In the past,when the other plants were en-joying fringe benefits,Respondent evidently felt noneed to have such benefits at the Milan plant from1962 to 1966.Before probing deeper into the matter of theDecember 15, 1966,timing,we can eliminatefinancial condition or any change thereof at theMilan plant.We have seen that the fact that theMilan plant was operating at a loss in April 1966was a,or the, major reason why fringe benefitswere rejected at that time.There is no evidencethat the financial condition of the plant changedbetween April and December.Zammit does noteven mention this aspect among his three reasons,above.Then we come to the matter of Wachle.Although we do not believe,as explained previ-ously,that it was simply a matter of corporatedeference to a plant manager that led to the rejec-tion of the fringe program in April,Respondent ap-parently believes that the December 15 timing ispartially explained by the Wachle aspect.As men-tioned,inAugust, Beers was placed over Wachleand Wachle "instead of reporting directly to thepresident of the Company was to report to HowardBeers,"who had been made general manager of theRespondent'sentiregroup of plastic productsplants.Wachle left in November.InAugustto November, Wachle could scarcelybe said to be the reason for not instituting an al-legedlydirelyneeded fringe program.The tightlabormarket was still present.And there was aunion seeking to organize the plant.In other words,the basic reasons why Zammit had recommendedthe fringe program inApril now existed.Why,therefore,did not Respondent effectuate its fringeprogram.Evidently,as far as some of the period isconcerned,there was one principal reason. FromJuly to September 1966, there was a union organiz-ing campaign among the employees and there was aSeptember Board election.Respondent states thatits counsel advised against instituting the new fringeprogram because of the possibility of being chargedwith unfair labor practices.Inaddition to the THE MATHERCOMPANY265foregoing,the instant decision has found that, inAugust,Respondent had engaged in illegal inter-rogation of employees to undercut their allegianceto the Union.In any event,Respondent decided toproceed to the election without instituting its fringeprogram.This takes care of the July to Septemberperiod.The September 9 election resulted in a voteagainst the Union.Why did not Respondent thenannounce its fringe program which it contends wassourgently needed to secure employees fromFebruary1966 throughDecember 1966 andthereafter.Although Respondent has offered no ex-planation,we will offer one that is,on its face, help-ful to Respondent.Respondent did not institute thefringe program in the period from September 10 toDecember 13 because the Union had filed objec-tions to the election and, if the objections wereupheld,there would be a second election.Respon-dent,therefore,withheld instituting the programbecause of the possibility of an impending secondelection.The difficulty with this explanation is that,on December 15, there was more than a possibilityof a second election;there was a direction of asecond election that had been issued on December13 by the Regional Director.Therefore,if the ex-planation for the noninstitutionof the fringe pro-gram in the period from September 10 toDecember 13 was the "possibility" of a secondelection being directed as the result of objections tothe election that had not yet been resolved,a for-tiori,Respondent would not institute its fringe pro-gram when it knew definitely,on December 14,that there would be a second election.But this isprecisely what Respondent did on December 15.Why therefore, after the September 9 election,did Respondent act differently in the period Sep-tember 10 to December 13 than it did onDecember 15. The tight labor market,Respon-dent's business reason for the fringe program, hadexisted sinceFebruaryand certainly existed fromSeptember 10 to December 13.Two explanations for the foregoing occur to us.The election vote having gone against the Union,there was a possibility that would be the end of theUnion at the plant for at least a year,perhaps in-definitely.27From the time of the filingof objec-tions to the election by the Union,after the electionto December 13, there was a possibility that the ob-jections would not be sustained. If the objectionswere not sustained,the immediacy of the danger ofunionization of the plant disappeared.The onlyreason that would remain for instituting the fringeprogram between September and December wastherefore the business reason,the tight labor mar-ket. AndRespondent did not act on that basis sinceitdid notannounce the fringe programwhile therewas a possibility between September and Decemberthat the Union'sobjections would be dismissed.During the same period,there was also the possi-bility that the objections would be sustained butRespondent decided to wait to see which resultfinally emerged. The allegedlysole business reasonmotivation timing for the fringe program did notmotivate Respondent to institute its program duringthis period. But, on December 13, the objections tothe election had been sustained and a second elec-tiondirected.Immediately,onDecember 15,Respondent announced its new fringe program tothe employees. We find that the timing of the an-nouncement supports and warrants the conclusionthat it was timed to affect the result of the directedsecond election.If it be said that the explanation for the an-nouncement was that Respondent was tired ofwithholding its fringe program from the employees,the question is, why did it choose December 15.The program had been recommended in April. Wehave traced its history in detail. Why was it not in-stituted thereafter, evenDecember 12, beforeRespondent knew that there definitely would be asecond election. It was the definite prospect of asecond election that triggered the announcement.The first election resulted in seven more votesagainst theUnion than for it. A secondelectionmight have the same or a different result.Prior tothe first election, Respondent had committed theunfair labor practices found hereinabove. Perhaps,in a second election,after December 15, the situa-tion might be different,since,on December 8, theGeneral Counsel had issued a complaint againstRespondent alleging illegal interrogation of em-ployees prior to the first election.The complaintmight have brought about remedial action to reas-sure employees of their right to be free of inter-ference on the subject of a union,or might inhibitany further illegal conduct before the second elec-tion washeld. Underthese circumstances, the an-nouncement of the fringe benefits, before anysecond election and as soon as it was known thatthere would be a second election,had the manifestintent of influencing the employees in their electionchoice.We find a violation of Section8(a)(1),based on the timing of the announcement of thesubstantial new fringe benefits.CONCLUSIONS OF LAWRespondent has violated Section 8(a)(1) and (5)of the Act as found hereinabove.The appropriateunit is:All production and maintenance employees,including shipping and receiving employeesand truckdrivers,employed at Respondent'sMilan,Michigan, plant,excluding office cleri-"Sec 9(c)(3) ofthe Act 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalemployees,professionalemployees,foremen,guards and supervisors as defined inthe Act.(c)Notify saidRegional Director,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to comply herewith.29THE REMEDYHaving found that Respondent has committedcertain unfair labor practices we shall recommendthat it cease and desist therefrom and that it takeappropriate remedial action.The remedial actionfor arefusal to recognize and to bargain is an orderto bargain and we shall so recommend.RECOMMENDED ORDERUpon the entire record in the case and theforegoing findings of fact and conclusions of law, itisrecommended that Respondent, its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Unlawfullyinterrogating its employees so asto interfere with their union sympathies or activi-ties.(b)Refusing to recognize International Union,United Automobile,Aerospace and AgriculturalImplementWorkersofAmerica(UAW),AFL-CIO,as the collective-bargaining agent of theemployees at its Milan,Michigan, plant in the ap-propriate unit of all production and maintenanceemployees,including shipping and receiving em-ployees and truckdrivers,excluding office clericalemployees,professionalemployees,foremen,guards and supervisors as defined in the Act.(c) In any like or related manner,interferingwith,restraining,or coercing its employees in theexercise of their right to self-organization,to form,join,or assist the above-named Union or any otherlabor organization,to bargain collectively throughrepresentatives of their own choosing,and to en-gage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion.2. Take the following affirmative action to effec-tuate the purposesof the Act:(a) Upon request,recognize and bargainwith theaforenamedUnion as the collective-bargainingagent of its employees in the aforedescribed ap-propriate unit and,if agreement on the terms of acontract is reached,embody such agreement in awritten contract.(b) Post at its plant at Milan,Michigan,copies ofthe attached notice marked"Appendix."28Copiesof said notice,on formsprovided bythe RegionalDirector for Region 7, after being duly signed byRespondent'srepresentative,shallbe posted byRespondent immediately upon receipt thereof, andbemaintainedby it for 60consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by other material.48 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "Y° In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 7,in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICETO ALL EMPLOYEESAs the resultof a hearingat which the Company,the Union,and the General Counsel of the NationalLaborRelations Board were representedby theirattorneys and called and examined witnesses, theTrialExaminer of the NationalLaborRelationsBoard,who heardthe evidence,has issued a Deci-sion inwhich he found,among other matters, that,on August1, 1966, the Uniondid in fact representa majority of the productionand maintenance em-ployees,including shipping and receiving em-ployees and truckdrivers,and althoughthe Unionrequestedthe Companyto recognize it asthe col-lective-bargaining agent of the above employees,the Company refused to do so on August 1, 1966.This action by the Companyhas been found to bein violationof the National LaborRelations Act inthe Decisionof the TrialExaminer.Pursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Board,and inorder to effectuatethe policiesof the Na-tional LaborRelationsAct, as amended, we herebynotify ouremployees that:Upon request, WE WILLrecognize and bar-gain with InternationalUnion, United Automo-bile,Aerospace and AgriculturalImplementWorkers of America (UAW), AFL-CIO, as thecollective-bargaining agentof the employees inthe appropriateunit at our Milan,Michigan,plant.The unitincludes:Allproductionandmaintenance em-ployees, including shipping and receivingemployees and truckdrivers,excluding of-fice clerical employees,professional em-ployees,foremen, guards and supervisorsas definedin the Act.WE WILL NOT unlawfullyinterrogate our em-ployees soas to interferewith theirunion sym-pathies or activities.All our employeesare freeto becomeor remain,or refrain frombecoming or remaining,members ofthe aforesaid Union or anyother union,except tothe extent thatsuch rightsmay be affected by anagreement requiringmembershipina labor or- THE MATHER COMPANY267ganizationasa conditionof employment, asThis noticemustremain posted for 60 consecu-authorized in Section8(a)(3) of the Act.tive days from the date of posting and must not bealtered, defaced, or covered by any other material.THE MATHER COMPANY,If employees have any question concerning thisFLUOROTEC DIVISIONnotice or compliance with its provisions, they may(Employer)communicate directly with the Board'sRegionalDatedByOffice, 500 BookBuilding,1249 Washington Bou-levard,Detroit,Michigan48226,Telephone(Representative) (Title)226-3200.